Motion to dismiss appeal granted, unless appellant shall be ready for argument on January 14, 1926, or in the alternative shall pay plaintiff the sum of fifteen dollars per week for support and maintenance of her children until the appeal is argued, and shall file and serve the printed papers on appeal by February twentieth, and in ease of failure to comply with said conditions, respondent may sell on three days’ notice, the property already advertised to be sold. Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ.